Citation Nr: 0205729	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  94-46 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.

(The issue of the propriety of the initial 20 percent 
evaluation assigned following the grant of service connection 
for degenerative disc disease of the lumbar spine will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.  The veteran also had 1 year, 5 months and 1 
day of prior inactive service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1994 
rating decision by the Seattle, Washington RO.  

This case was before the Board in March 1997 when it was 
remanded for additional development.  Thereafter, the case 
was transferred to the Honolulu, Hawaii RO, which is 
presently handling the current appeal.

The Board's decisions on the claims for service connection 
for a left ankle disability and a left knee disability are 
set forth below.  The Board is undertaking additional 
development on the issue of the propriety of the initial 20 
percent evaluation assigned following the grant of service 
connection for degenerative disc disease of the lumbar spine 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development has been completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

In the March 1997 Remand, the Board noted that the veteran 
had raised the issue of entitlement to service connection for 
shortness of the left leg during a February 1995 personal 
hearing.  The claim was referred back to the RO for 
appropriate action.  The Board notes that the RO still has 
not adjudicated the veteran's claim for service connection 
for shortness of the left leg; the claim is once again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the veteran does not have any current left ankle 
disability.

2.  The preponderance of the medical evidence establishes 
that the veteran does not have any current left knee 
disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disability that 
was incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2001). 

2.  The veteran does not have a left knee disability that was 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In June 1971, when the veteran was a ROTC cadet, the veteran 
was seen for an orthopedic consultation at Madigan Army 
Hospital.  A history of treatment four months earlier for a 
fracture of the left tibia, to include open reduction and 
plating by a Dr. Lum in Hawaii, was noted.  Examination was 
within normal limits, except for a well-healed surgical scar 
and thickening of the left tibia.  Knee and ankle motion was 
normal. 

The veteran served on active duty from October 1973 until his 
retirement in October 1993.  November 1978 service medical 
records note the veteran's complaints of lower left leg pain 
and acute left patella pain after running.  Examination 
revealed full range of motion and no effusion in the left 
knee.  Impression was overuse of the left knee.  In February 
1979, he was treated for lateral left patella pain with 
crepitus.  In February 1983, the veteran complained of 
intermittent left knee pain for two months.  Examination 
revealed no effusion, instability or muscle atrophy.  X-rays 
were normal.  The examiner noted that no significant 
abnormalities were found.  In July 1984, the veteran was seen 
for a contusion of the left knee following a motorcycle 
accident.  Upon examination, the left knee was tender to 
palpation.  The ligaments were intact and range of motion was 
full.  X-rays were negative.  Assessment was contusion/sprain 
of the left knee.  In July 1993, it was noted that the 
veteran had no edema, discoloration, or deformities in the 
left leg.  Range of motion was full.  The left knee and left 
ankle joints were stable.  X-rays revealed a well healed old 
tibia and fibula fracture in the left leg.  On retirement 
examination in August 1993, the veteran indicated that he had 
had pronation when walking or running and that he had had 
constant muscle pain.  Examination of the left leg revealed a 
scar on the left shin; the left leg was otherwise normal.

A December 1993 VA examination report notes the veteran's 
complaints of increasing left knee and left ankle pain for 
the past 5 to 7 years.  The veteran indicated that this pain 
was exacerbated by his back pain and strenuous activity.  He 
denied swelling, instability and locking of the joints.  He 
stated that he took nonsteroidal anti-inflammatory agents, 
but had not otherwise been treated for the pain in his 
joints.  Upon examination, the left knee appeared "normal" 
with no tenderness, redness, or swelling.  There was no 
instability of the knee and range of motion was full.  
Moderate crepitus was noted on flexion and extension.  In 
addition, there seemed to be some chronic swelling just 
distal to the left lateral malleolus and mild crepitus in the 
left ankle on rotation; otherwise no abnormalities were noted 
in the left ankle.  X-rays of the left knee and left ankle 
revealed no fracture, dislocation, or degenerative disease.  
Assessment included post-exertion left knee and left ankle 
pain for the past 5 to 7 years.  The examiner stated that 
this pain "may be related to the back pain and changes in 
the spinal alignment and gait." 

By rating decision dated in June 1994, the RO granted service 
connection for degenerative disc disease of the lumbar spine.

During a February 1995 personal hearing, the veteran 
testified that he broke his leg during a parachute jump while 
in the ROTC.  He indicated that since that time, he had 
experienced increasing pain, swelling and numbness in his 
left ankle and left knee.

A March 1995 VA examination report notes the veteran's 
complaints of occasional left ankle and left knee pain, 
swelling and instability.  Upon examination, the veteran 
walked with a normal gait; the veteran was able to walk on 
his heels and toes.  There was no swelling or effusion about 
the left knee.  Medial and lateral stability was good; 
Lachman's test and lateral pivot shift were negative.  There 
was no swelling about the left ankle.  Extension was 15 
degrees and flexion was 45 degrees in both ankles.  There was 
good lateral stability in the left ankle.  Impression 
included left knee and ankle pain with normal physical 
examination of the knee and ankle.

An October 1995 VA examination report notes the veteran's 
complaints of considerable pain in his left knee and left 
ankle, especially with activity.  Examination revealed no 
swelling and minimal tenderness in the left knee.  Range of 
motion of the left knee was from 0 degrees to 145 degrees.  
The examiner noted that the left knee seemed stable.  Left 
ankle movements were somewhat painful, but dorsiflexion was 
to 10 degrees and plantar flexion was to 40 degrees.  
Pronation of the knee occurred upon squatting.  Impression 
was knee and ankle pain of a mechanical nature, which was 
"probably secondary to [the veteran's] previous fracture of 
the tibia and the subsequent development of an abnormal 
gait."

Following remand by the Board in March 1997, the RO requested 
that the veteran provide the names, addresses and dates of 
treatment for all health care providers who treated him for a 
left ankle disability or a left knee disability.  The veteran 
responded, stating that he was treated in: 1971 by Dr. Lum in 
Honolulu, Hawaii; July and August 1971 at Madigan Army 
Medical Center; September 1971 at Tripler Army Medical 
Center; and January 1975 at 121 EVAC Hospital in Seoul, 
Korea.  No post-service treatment was reported.

The evidence of record notes that Dr. Lum's office no longer 
exists and that Dr. Lum is most likely deceased.  There is no 
record of who, if anyone, took over his practice.

A search for the veteran's treatment records at Madigan Army 
Medical Center, Tripler Army Medical Center and 121 EVAC 
Hospital was conducted; however, no records were located.

Following a request by the RO to verify the veteran's ROTC 
service in 1971, the National Personnel Records Center (NPRC) 
stated that there was no record of military service for the 
veteran prior to May 21, 1972.

A July 2001 VA examination report notes the veteran's history 
of an injury to his left tibia in 1971.  Currently, the 
veteran complained of pain in his left knee and left ankle, 
which was aggravated by running and walking long distances.  
Upon examination, heel and toe gait was performed well.  
There was no swelling or effusion in the left knee.  The knee 
was stable, with all ligaments intact.  Range of motion of 
the left knee was noted to be full and from 0 degrees to 135 
degrees.  There was no subpatellar crepitus with range of 
motion.  Patellar grind test was negative.  McMurray and 
Lachman's tests were negative.  Examination of the left ankle 
revealed no swelling or effusion.  The ankle was stable.  
Range of motion was from 10 degrees of dorsiflexion to 40 
degrees of plantar flexion.  X-rays of the left knee and left 
ankle were within normal limits.  Diagnoses included normal 
examination and x-rays of the left knee and left ankle.  The 
examiner stated that there was "no indication of a 
significant pathology in either the left knee or the left 
ankle."

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the VCAA, and the Board finds 
that the requirements of the new law have essentially been 
satisfied.  As evidenced by the November 1994 statement of 
the case, and the June 1995, January 1996 and December 2001 
supplemental statements of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claims and the reasons for the 
denial of his claims.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  The RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claims; in fact, 
it appears that all existing, pertinent evidence identified 
by the veteran as relative to these claims has been obtained 
and associated with the claims file.  Moreover, the veteran 
has undergone VA examinations in connection with the claims, 
has testified at a hearing as to his claims, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issues.  Under these circumstances, the Board finds that the 
claims are ready to be considered on the merits.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regulations also provide that service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, service connection may also be 
granted for disability that has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that " a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case at hand, the Board notes that the veteran was 
treated for residuals of a left leg fracture when he was a 
ROTC cadet in 1971.  The Board further notes, however, that 
the NPRC was unable to confirm whether the veteran had active 
duty for training or inactive duty for training while a 
member of ROTC, prior to his 20 years of active duty service.

Nonetheless, the salient point to be made is that there is no 
medical evidence of record, and the veteran has not alluded 
to any such evidence elsewhere, which tends to establish the 
existence of a current left ankle or left knee disability.  
Although the veteran has complained of left knee and ankle 
pain and swelling on several occasions following service, the 
most recent (July 2001) VA examination notes that the veteran 
does not presently have a left ankle disability or a left 
knee disability.  In the absence of such evidence, there is 
no basis for a grant of service connection for either 
disability.  

For these reasons, the claims for service connection for a 
left ankle disability and a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

